Title: From George Washington to John Forbes, 23 April 1758
From: Washington, George
To: Forbes, John

 

Sir
Fort Loudoun 23d of April 1758.

Permit me to return you my sincere, and hearty thanks for the honour you were pleasd to do me in a Letter to Mr President Blair; and to assure you, that to merit a continuance of the good opinion you seem to entertain of me, shall be one of my Principal Studies; for I have now no ambition that is higher, and it is the greatest reward I expect for my Services in the Ensuing Campaigne.
It gives me no small pleasure to find we have an Officer of your universal good Character, and consummate Prudence to Command in this Expedition: and it is with equal degree of pleasure I congratulate you on the promising prospect of a glorious Campaigne⟨.⟩ The Indians seems to anticipate our success in joining Us so soon with 700 of their Warriors, of whose good Inclination’s to assist his Majesty’s Troops, Captn Bosomworth who held a Conference with their Chiefs, can fully inform you, and to whom I shall refer. There are two things I can find thô, that will contribute greatly to their ease, and contentment of Mind; namely, an early Campaigne, and plenty of Goods; these are matters they frequently remind Us of in their publick Councils, as well as private conferences.
I have receivd no Orders yet to Assemble the dispersd Companies of the Virginia Regiment, some of whom are two hundred Miles distant from this, and destitute almost of every necessary proper to a Campaigne; so that I fear we shall make a very shabby appearance at the General Rendezvous. We are in great want of Tents, having none to Incamp our Troops as they arrive: and this place cant yet furnish Barracks, nor the Town Quarters for them. I am Sir with very great Respect Yr Most Obedt and most Obligd Hble Servt

Go: Washington

